Citation Nr: 9904864	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-32 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of medical co-payments in 
the amount of $4,488.  



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to June 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The evidence of record shows that the veteran has been 
receiving methadone treatment at a VA facility for a period 
of time.  He originally accumulated a bill for co-payment of 
$20,249.84.  Garnishment of his 1995 income tax return was 
accomplished and the VA Committee on Waivers and Compromises 
(CWC) of the RO in Los Angeles, California, reduced the 
amount of indebtedness to $12,174.95 sometime in 1997.  
Subsequently, in an August 1997 decision, it was noted that 
the VA had withheld the veteran's 1996 income tax return of 
$4,488 and applied it to reduce the amount of indebtedness to 
$7,686.95.  This decision granted the veteran a waiver of 
this remaining indebtedness.  The veteran filed a notice of 
disagreement for return of the money garnished from the 
Internal Revenue Service (IRS) in the amount of $4,488.  In 
October 1997, the CWC decision was confirmed.  


FINDINGS OF FACT

1.  In an August 1997 decision, the CWC noted that the VA had 
withheld the veteran's 1996 income tax return of $4,488 and 
applied it to reduce the veteran's medical co-payment debt to 
$7, 7686.95; that decision granted a waiver of this remaining 
amount.  

2.  The veteran filed a notice of disagreement for return of 
the amount garnished; the CWC confirmed their decision in 
October 1997.  

3.  Recovery of the $4,488 by the VA did not defeat the 
objective for which compensation benefits were intended.  

4.  A failure to recover the medical co-payment would result 
in unjust enrichment to the veteran, in that he received 
additional benefits to which he was not entitled.  

5.  There is no evidence of record that indicates that 
collection of the overpayment from the veteran through 
garnishment of his 1996 income tax return created an undue 
financial hardship for him or deprived him of the basic 
necessities.  


CONCLUSION OF LAW

Recovery of the veteran's medical co-payments in the amount 
of $4,488 did not violate the principles of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302(c)(West 1991); 
38 C.F.R. §§ 1.963(a), 1.965 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Initially, in view of the evidence of record, including the 
veteran's evidentiary assertions that must be presumed to be 
true for purposes of determining whether his claim is well 
grounded, the Board finds that this claim is plausible and 
thus, well grounded within the meaning of 38 C.F.R. § 5107 
(1998); King v. Brown, 5 Vet. App. 19 (1993).  The Board also 
finds that all relevant evidence has been obtained and that 
the duty to assist the claimant is satisfied.  

As noted above, the veteran contends that he is entitled to 
return of the money VA garnished from the IRS in the amount 
of $4,488.  The law provides that recovery of overpayments of 
any benefits made under laws administered by VA shall be 
waived if there is no indication of fraud, misrepresentation, 
or bad faith on the part of the person or persons having an 
interest in obtaining the waiver and recovery of the 
indebtedness from the payee who received such benefits would 
be against equity and good conscience.  See 38 U.S.C.A. 
§ 5302(c) (West 1991); 38 C.F.R. § 1.963(a) (1998).  

In this case, a review of the record shows that the veteran 
has been receiving methadone treatment at a VA facility for 
many years.  Over the course of the appeal process, his 
amount of indebtedness for medical co-payments, through 
garnishment of his IRS returns and a partial waiver, was 
reduced to $0.  He, however, filed for return of the amount 
of $4,488 that represented his 1996 income tax return that 
was withheld by the VA and applied to reduce his debt.  

Specifically, in October 1997, the CWC confirmed the August 
1997 waiver grant for $7,686.95 and the garnishment of the 
veteran's 1996 income tax return in the amount of $4,488.  It 
was determined that the CWC decision was consistent with the 
principles of equity and good conscience.  It was determined 
that there was no evidence that the veteran experienced 
hardship as a result of VA withholding his income tax return 
and applying it to this debt, nor that he had changed 
position to his detriment or of unjust enrichment.  

According to 1.965(a), the phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the Government.  In making this determination, 
consideration is to be given to various elements that are not 
intended to be all-inclusive.  These elements are the fault 
of the debtor, where such actions contribute to the creation 
of the debt and balancing of faults, where VA fault is also 
involved; undue hardship, when collection of the debt 
deprives the debtor of basic necessities; where the 
collection of the debt would defeat the purpose of the VA 
benefit; whether failure to make restitution would result in 
unjust enrichment; and whether reliance on VA benefits 
resulted in relinquishment of a valuable right or incurrence 
of a legal obligation, in other words, changing one's 
position to one's detriment.  See Cohen v. Brown, 5 Vet. App. 
510 (1993); 38 C.F.R. § 1.965(a) (1998).  

The relevant evidence of record includes a Financial Status 
Report (FSR) from June 1997.  This report reflects a net 
income of $1,772 with expenses totaling $1,728.  His expenses 
were as follows: $1,058 for mortgage payment, $50 for food, 
$75 for utilities, $40 for his phone bill, and $475 for 
installment debts.  He indicated that he was married and 
listed a 15 and a 21-year-old  as dependents.  His assets 
included $600 in the bank, $50 cash on hand, and a 1989 truck 
valued at $2,000.  His household furnishing were worth $400.  
He was employed at the VA Medical Center in Los Angeles, 
California as a motor vehicle operator.  (WG 6/5).  He stated 
that his mortgage was 3 months delinquent.  He did not report 
any spousal income.  

In a "Report of Contact" from August 1997 it was noted that 
the veteran was aware that he might be billed for his daily 
methadone treatment.  He had two homes.  He lived in one and 
the other was vacant and in danger of foreclosure as he was 3 
months behind on his mortgage payment.  

In a FSR from September 1997, the claimant indicated a total 
monthly net income of $880.  He listed no income for his 
spouse.  His monthly expenses were over $6,000 (which 
included all of his past due installments for his home).  
Monthly expenses included $75 for food, $150 for utilities 
and $150 for car insurance.  He reported that he had $200 
cash on hand, $280 in the bank, and a truck valued at $3,000.  
He also reported installment debts of $320.  He listed other 
expenses totaling over $600 and reported that he was in 
arrears for several credit card debts.  

Another "Report of Contact" from September 1997 reflects 
that he was charged co-payments because his income was "over 
the limit."  He was offered health insurance through his 
employer but declined.  It as also noted that his illness 
predated his employment with VA.  He had been receiving 
methadone treatment "for years" and made $35,000 annually.  

Added to the record was a copy of the veteran's 1996 income 
tax return that reflects a family income of $84,763.  His 
income tax return that year was in the amount of $4,488, and 
as indicated above, this amount was garnished and applied to 
the amount of medical co-payment indebtedness.  The veteran 
has requested return of this amount.  

Analysis

Initially, the Board notes that the RO did not find that the 
veteran engaged in fraud, misrepresentation, or bad faith in 
the creation of the debt that is the subject of this appeal.  
The Board will therefore not revisit those issues, and as 
such, tacitly concurs with the determination by the RO.  
38 C.F.R. § 5302 (West 1991).  

As noted earlier, a waiver of the collection of indebtedness 
from an appellant is authorized when the collection of the 
indebtedness would be against the principles of equity and 
good conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§ 1.963 (1998).  The standard of equity and good conscience 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  
38 C.F.R. § 1.965 (1998).  

The Board notes that the veteran was told that he might be 
billed for his methadone treatment.  Thus, he bears some 
fault for the debt and for the circumstances that created the 
debt.  Additionally, it is clear that he has failed to 
provide accurate information pertaining to his family income.  
He was not the sole provider as indicated upon FSRs in 1997.  
Even so, following garnishment of his income tax return in 
1996, the CWC chose to waive the remaining debt of over 
$7,000.  

The veteran's request for return of the 1996 income tax 
return is denied.  Failure to make restitution of some amount 
of the overpayment would result in unfair gain to the veteran 
because he accepted VA benefits with knowledge that he might 
be billed, and additionally, because he filed inaccurate 
income reports.  The failure of the Government to insist on 
its right to repayment of the debt would result in the 
veteran's unjust enrichment at the expense of other 
taxpayers.  Also, the Board notes that there was no evidence 
that his reliance on VA benefits resulted in the 
relinquishment of a valuable right or the incurrence of a 
legal obligation.  

The veteran has reported that his monthly expenses exceed his 
monthly income by several hundred dollars and that he is 
several months behind on the mortgage payment of one of his 
homes.  He is in arrears on several credit card bills.  It is 
noted, however, that he is employed, and we have no reason to 
think that his wife is now unemployed.  Their income, as 
indicated on his 1996 income tax return was over $80,000.  

While the veteran owes money on several different credit 
cards and is behind on the mortgage of one his homes, he has 
as much of an obligation to pay his VA medical co-payment 
indebtedness as he does those bills.  Accordingly, the Board 
is not persuaded that the Government should forego its right 
to garnishment of his 1996 income tax return in the amount of 
$4,488 in this instance.  The facts of the case do not 
demonstrate that recovery of this amount would be against the 
principles of equity and good conscience.  The Board finds 
that when all of the enumerated elements are weighed in this 
case, the preponderance of the evidence is against the 
veteran's claim for recovery of this amount.  Moreover, the 
Board can identify no non-enumerated elements of the standard 
of equity and good conscience that would point towards a 
favorable determination, while the claimant's 
misrepresentation of his income certainly would be a key 
factor in dictating the denial of the claim whether this 
misrepresentation was deemed an enumerated or an non-
enumerated element.  Therefore, as a matter of law, the 
evidence of record is not so evenly balanced that there is 
doubt as to any material issue.  Accordingly, waiver of the 
$4,488 amount is denied.  


ORDER

Waiver of recovery of medical co-payments in the amount of 
$4,488 is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

